DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemi et al. (9,039,068).
Niemi et al. discloses an active front deflector assembly for a vehicle comprising at least one deflector panel (103) that moves between a stowed, retracted position, as shown in Figure 4, and a deployed position to improve aerodynamics, as shown in Figure 3.  At least two linkage assemblies (202) are attached to the deflector panel (103) and the vehicle, as shown in Figures 2-4.  Each linkage assembly (202) forms a parallelogram of links when in the deployed position, as shown in Figure 4.  A drive shaft (206) operably couples the at least two linkage assemblies (202) to transmit the drive from one side of the active front deflector assembly to the other, as shown in Figure 2.  An actuator (208) is operably coupled to the drive shaft (206) and the linkage assemblies (202) to deploy and retract the deflector panel (103) under predetermined conditions.  In reference to claim 2, the deflector panel (103) is semi-rigid with a rigid, horizontal upper spine reinforced by ribs (234), as shown in Figures 2-4.  In reference to claim 3, the upper rigid spine is not in the air flow when the deflector panel (103) is in the deployed position, as shown in Figure 3.  In reference to claim 8, attachment brackets (214) attach the linkage assemblies (202) toward the front of the vehicle, as shown in Figure 4.  In reference to claim 9, the at least two linkage assemblies (20) each comprise, a coupler link (216) attached to an upper spine of the deflector panel (103), a fixed base link (214) attached to the vehicle, a drive link (212) is pivotally connected to the coupler link (216) and the fixed base link (214), and a follower link (210) is pivotally connected to the coupler link (216) and the fixed base link (214), as shown in Figures 2-4.  The parallelogram geometry and ratio of the links to each other allow movement of the deflector panel (103) between at least the deployed and retracted positions, as shown in Figures 3 and 4.  In reference to claim 13, the actuator (208) is operably connected to the drive shaft (206) which is attached to the drive links (212) and fixed base links (214) of the at least two linkage assemblies (202), as shown in Figure 2.  Rotation of the drive shaft (206) rotates the drive links (212) upwards causing the follower links (210) and coupler links (216) up and the deflector panel (103) to rise and fold back to the retracted position, as shown in Figures 3 and 4.  Rotation of the drive shaft (206) in the opposite direction rotates the drive links (212) downward causing the follower links (210) and coupler links (216) down and the deflector panel (103) to lower and extend into the deployed position, as shown in Figures 3 and 4.  In reference to claim 15, at least one attachment bracket (214) is connected to each of the linkage assemblies (202), as shown in Figure 4.  Each attachment bracket connects the active front assembly to the vehicle using at least one fastener, as disclosed on lines 54-56 of column 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. (9,039,068) in view of Browne et al. (US 2010/0140976.
Niemi et al. discloses none of the angles between the links of the linkage assemblies (202) are 90 degrees in the retracted and deployed positions, the drive link is the same length as the follower link, the coupler link is the same length as the fixed base link, and the coupler link is shorter than the drive link, as shown in Figures 3 and 4.  However, Niemi et al. does not disclose the details of the controls of the deflector.

Browne et al. teaches providing a printed circuit board (114) with connector contacts to correlate with vehicle communication networks for commanding operation of a motor of the actuator based on vehicle speed and yaw, as disclosed in paragraph [0081].  In reference to claims 6 and 7, the predetermined condition for deploying the deflector panel is vehicle speed in the range of at least 30 miles per hour and retracting the deflector panel when the speed is in the range of less than 30 miles per hour, as disclosed in paragraph [0081].  The limitation of in the range of at least 30 miles per hour is disclosed as both 35 miles per hour and 50 miles per hour.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a printed circuit board with connector contacts to correlate with vehicle communication networks for commanding operation of a motor of the actuator based on vehicle speed and yaw to the active front deflector assembly of Niemi et al., as taught by Browne et al., resulting in the deflector panel deploying at a speed in the range of at least 30 miles per hour and retracting at a speed in the range of less than 30 miles per hour to improve aerodynamics at a speed when drag becomes relatively large when compared to rolling resistance and inertia while allowing sufficient air flow to cool the engine when the vehicle is traveling at a slow speed when drag is relatively small when compared to rolling resistance and inertia.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 18 and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14 and 15 of prior U.S. Patent No. 9,956,182. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,956,998. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,351,182. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,021,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        August 31, 2022